Order entered July 25, 2022




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-22-00098-CV

                            AL M. WILLIAMS, Appellant

                                         V.

       ECOM/WILLMAX BELLAGIO, L.P. D/B/A LADERA, Appellee

                 On Appeal from the 14th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-17458

                                      ORDER

      Before the Court are appellant’s July 5, 2022 (1) “Motion to Reconsider All
Previous Orders, Compel Hearings, and Motion to Abate This Appeal” and (2)
“Simple Motion to Abate This Appeal.” We DENY the motions.
      Also before the Court is appellant’s July 20, 2022 fourth motion for an
extension of time to file his brief on the merits. We GRANT the motion. We
ORDER the brief tendered to this Court by appellant on July 18, 2022 filed as of
the date of this order.
                                              /s/   KEN MOLBERG
                                                    JUSTICE